Citation Nr: 0319816	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  98-14 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for a left foot 
disability.

3.  Entitlement to service connection for a left ankle 
disability. 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The appellant had pre-war service from September 1, 1941, to 
December 7, 1941.  He was in beleaguered status from December 
8, 1941, to May 5, 1942, and he was in missing status from 
May 6, 1942, to May 27, 1942.  The appellant was a prisoner 
of war (POW) from May 28, 1942, to January 19, 1943.  From 
January 20, 1943, to September 20, 1944, the appellant was in 
a no casualty status, and from September 21, 1944, to March 
17, 1945, the appellant was missing.  The appellant's status 
under MPA was terminated on March 17, 1945, and he served in 
the recognized guerrilla service from March 18, 1945, to June 
1, 1945.  He had regular Philippine service from June 2, 
1945, to March 19, 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, the Republic of the Philippines.  In 
September 2002, the Board entered a decision granting service 
connection for post-traumatic arthritis of right ankle.  As a 
result, this issue is no longer a part of the current appeal.


REMAND

The appellant contends that he has a developed a disability 
of right foot, left foot, and left ankle due to injuries he 
sustained during his captivity as a prisoner of war.

The Board notes that, during the pendency of the appeal, the 
Veterans Claims Assistance Act of 2000 (hereinafter VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  
This liberalizing law is applicable to the veteran's claim.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
VCAA and its implementing regulations (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)) essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA must specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

With respect to the veteran's currently appealed claim, it is 
noted that the Board undertook additional development 
pursuant to the authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  In May 2003, the veteran was notified by letter from 
the Board that his claims file was being referred to a VA 
medical facility for purposes of obtaining a medical opinion 
with respect the veteran's claimed right foot, left foot, and 
left ankle disabilities.  However, compliance with the 
directives of the Board's development request was not 
accomplished, and the claims file has since been returned to 
the Board.

That notwithstanding, on May 1, 2003, the United States Court 
of Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (hereinafter "DAV").  The Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2), in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, was 
inconsistent with 38 U.S.C. § 7104(a), because 38 C.F.R. § 
19.9(a)(2), denies appellants "one review on appeal to the 
Secretary" when the Board considers additional evidence 
without having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration, and without 
having to obtain the appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In view of the above, the appeal is REMANDED to the RO for 
the following actions:

1.  The RO should send the appellant a 
letter explaining the VCAA, to include 
the duty to assist and notice provisions 
contained therein.  Among other things, 
the letter should explain, what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the claims.  
The letter should also specifically 
inform the appellant of which portion of 
the evidence is to be provided by the 
appellant and which part, if any, the RO 
will attempt to obtain on behalf of the 
appellant.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

2.  Contact the VA Outpatient Clinic at 
Manila, the Republic of the Philippines, 
in an effort to obtain any and all right 
foot, left foot, and left ankle x-rays 
films taken of the veteran at that 
facility between February 1996 and July 
2001, specifically to include: (1) the 
right foot, left foot, and left ankle 
films dated February 7, 1996, and July 
11, 2001; (2) the left foot and left 
ankle films dated February 29, 2000; and 
(3) the right foot (Fee Basis) films 
taken at WUSU Hospital on June 11, 1997.  
Any right foot, left foot, and left ankle 
x-ray films received is to be associated 
with the claims folder.

3.  After completion of the foregoing and 
securing any records and/or films 
received with the claims file, make 
arrangements with an appropriate VA 
medical facility to have the veteran's 
claims file reviewed by an orthopedic 
specialist in order to determine the 
nature and extent of any current 
disability of the right foot, left foot, 
and left ankle.  The claims file, 
including the right foot, left foot, and 
left ankle x-ray films dated February 
1996, and July 2001; the left foot and 
left ankle x-ray films dated February 
2000; and the right foot (Fee Basis) x-
ray films dated June 1997, as well any 
other available films, should be made 
available to the reviewing physician for 
use in the study of this case.  In 
reviewing the veteran's case, the 
physician is requested to answer the 
following questions:

A.  Right Foot:
(i).  Does the veteran have post-
traumatic osteoarthritis of the 
right foot?  If so, did he have it 
in February 1996 based on the 
February 1996 x-ray films?

(ii).  If the veteran does not have 
post-traumatic osteoarthritis of 
right foot, does he have 
degenerative arthritis of the right 
foot?  If so, is degenerative 
arthritis of the right foot 
established by x-ray films dated in 
February 1996, June 1997, and July 
2001?

(iii).  Specify whether any 
diagnosed disability of the right 
foot, to include degenerative 
arthritis of the right foot, is 
etiologically related to or caused 
by any incident that occurred during 
the veteran's military service from 
September 1941 to January 1943.

(iv).  Specify whether any diagnosed 
disability of the right foot, to 
include degenerative arthritis of 
the right foot, was manifested 
within one year after the veteran's 
separation in January 1943.

B.  Left Foot:
(i).  Does the veteran have 
degenerative arthritis of the left 
foot?  If so, is degenerative 
arthritis of the left foot 
established by x-ray films dated in 
February 1996, February 2000, and 
July 2001?

(ii).  Specify whether any diagnosed 
disability of the left foot, to 
include degenerative arthritis of 
the left foot, is etiologically 
related to or caused by any incident 
that occurred during the veteran's 
military service from September 1941 
to January 1943.

(iii).  Specify whether any 
diagnosed disability of the left 
foot, to include degenerative 
arthritis of the left foot, was 
manifested within one year after the 
veteran's separation in January 
1943.

C.  Left Ankle:
(i).  Does he have degenerative 
arthritis of the left ankle?  If so, 
is degenerative arthritis of the 
left ankle established by x-ray 
films dated in February 1996, 
February 2000, and July 2001?

(ii).  Specify whether any diagnosed 
disability of the left ankle, to 
include degenerative arthritis of 
the left ankle, is etiologically 
related to or caused by any incident 
that occurred during the veteran's 
military service from September 1941 
to January 1943.

(iii).  Specify whether any 
diagnosed disability of the left 
ankle, to include degenerative 
arthritis of the left ankle, was 
manifested within one year after the 
veteran's separation in January 
1943.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
the record and adjudicate the veteran's 
claims of entitlement to service 
connection for disabilities of the right 
foot, left foot, and left ankle.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case and be given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


